Exhibit 10.3

EXECUTION VERSION

TAX RECEIVABLE (TRIMARANCONTRIBUTION) TERMINATION AGREEMENT

This Tax Receivable (Trimaran Contribution) Termination Agreement (the
“Agreement”) is entered into as of March 30, 2015 by and among Trimaran Fund II,
L.L.C. (the “Trimaran Cabinet Representative”), Trimaran Capital, L.L.C.,
Trimaran Parallel Fund II, L.P., CIBC Private Equity Fund Partners and CIBC
Capital Corporation (each a “Trimaran Shareholder” and collectively, with the
Trimaran Cabinet Representative, the “Trimaran Shareholders”) and Norcraft
Companies, Inc., a Delaware corporation (“Norcraft,” and together with the
Trimaran Shareholders, the “Parties”).

RECITALS

WHEREAS, Norcraft, Fortune Brands Home & Security, Inc., a Delaware corporation,
and Tahiti Acquisition Corp., a Delaware corporation entered into that certain
Agreement and Plan of Merger, dated as of March 30, 2015 (the “Merger
Agreement”);

WHEREAS, Norcraft, the Trimaran Cabinet Representative and certain other persons
entered into that certain Tax Receivable Agreement (Trimaran Contribution),
dated as of November 13, 2013 (the “TRA”);

WHEREAS, Article IV of the TRA provides for an Early Termination Payment in the
event of a Change in Control;

WHEREAS, Section 4.3 of the TRA provides the method for calculating the Early
Termination Payment required under Article IV;

WHEREAS, Norcraft shall make payments contemplated by the TRA for the 2014
taxable year prior to the consummation of the transactions contemplated by the
Merger Agreement and the payments contemplated herein are in addition to, not in
lieu of, those payments;

WHEREAS, Norcraft desires to terminate the obligations owed to the Shareholders
under the TRA, including the obligations under Article IV, and the Shareholders
will accept payment for such termination of the TRA and will release Norcraft
from all obligations thereunder, as specified in this Agreement; and

WHEREAS, the Parties desire to terminate the TRA.

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Parties
hereby agree to amend receipt and sufficiency of which are hereby acknowledged,
the Parties hereby agree as follows:

1. Definitions; References. Unless otherwise specifically defined herein, each
capitalized term used herein but not otherwise defined herein shall have the
meaning assigned to such term in the TRA. To the extent there is a conflict or
inconsistency between the terms of this Agreement and the terms of the TRA
(prior to giving effect to this Agreement), this Agreement shall constitute an
amendment of the TRA.

 

1



--------------------------------------------------------------------------------

2. TRA Termination. The Parties agree that the consummation of the transactions
contemplated by the Merger Agreement will give rise to a Change in Control.
Furthermore, the Parties agree that the TRA shall be terminated in its entirety
upon payment of the Termination Payments, and thereafter no party shall have any
further obligations under the TRA other than those obligations set forth in this
Agreement.

3. Payment. The Parties agree that Norcraft shall make a payment to each
Shareholder, on the date of and immediately after the consummation of the Merger
Closing (as that term is defined in the Merger Agreement), equal to the amount
reflected opposite such Shareholder’s name on Schedule I of this Agreement
(“Termination Payment”, and collectively for all the Shareholders, the
“Termination Payments”). Schedule I shall not be adjusted without the consent of
all Parties. Prior to the Merger Closing the Trimaran Cabinet Representative
shall provide to Tahiti the bank account information where the Termination
Payments will be sent by wire transfer. Each Shareholder hereby waives its right
to receive the additional schedules and documentations described in Article IV
of the TRA relating to the calculation and payment of any Early Termination
Payment. Upon receipt by the Shareholders of their Termination Payments,
Norcraft shall have no further obligation under the TRA to any Shareholder or
any other person claiming through any Shareholder on account of such
Shareholder’s interest in the TRA, and each Shareholder hereby releases, remises
and forever discharges Norcraft, its Affiliates, shareholders, directors,
officers and employees from any such obligation under the TRA.

4. Intended Tax Treatment. Consistent with the terms of the TRA, the payments to
each Shareholder contemplated hereunder are intended to be treated for all tax
purposes as payments described in Section 351(b) of the Code, unless otherwise
required by law to be treated as imputed interest, as reasonably determined by
Norcraft, and neither Tahiti nor any of its affiliates will take a position for
tax reporting purposes inconsistent therewith, except upon a final determination
by an applicable taxing authority. Norcraft will promptly provide Trimaran
Cabinet Representative with such additional information and assistance as the
Trimaran Cabinet Representative may reasonably request in connection with tax
reporting matters relating to the payments contemplated by this Agreement and
the Merger Agreement.

5. Agreement Termination. This Agreement shall terminate and be of no force and
effect upon (i) the termination of the Merger Agreement pursuant to its terms or
(ii) an amendment to the Merger Agreement that changes the price payable per
share of Common Stock of the Company. For the avoidance of doubt, the
termination of this Agreement shall not by itself constitute a termination of
the TRA.

6. Representations and Warranties of Norcraft. Norcraft represents and warrants
to the Trimaran Shareholders as follows:

(a) Authorization of Transaction. Norcraft has all requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and delivery by Norcraft of this Agreement and the

 

2



--------------------------------------------------------------------------------

performance by Norcraft of this Agreement and the consummation by Norcraft of
the transactions contemplated hereby have been duly and validly authorized by
all necessary corporate action on the part of Norcraft. This Agreement has been
duly and validly executed and delivered by Norcraft and constitutes a valid and
binding obligation of Norcraft, enforceable against Norcraft in accordance with
its terms, except as such enforcement may be limited by general equitable
principles or by applicable bankruptcy, insolvency, fraudulent transfer,
moratorium, or similar laws, legal requirements and judicial decisions from time
to time in effect which affect creditors’ rights generally.

(b) Noncontravention. Neither the execution and delivery by Norcraft of this
Agreement, nor the consummation by Norcraft of the transactions contemplated
hereby, will (i) conflict with or violate any provision of the organizational
documents of Norcraft, (ii) require on the part of Norcraft any notice to or
filing with, or any permit, authorization, consent or approval of, any
governmental entity or (iii) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to Norcraft or any of its properties or
assets.

(c) No Additional Representations. Norcraft acknowledges that no person has made
any representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the Trimaran Shareholders furnished or
made available to Norcraft and its representatives except as expressly set forth
in this Agreement.

7. Representations and Warranties of the Trimaran Shareholders. Each Trimaran
Shareholder represents and warrants to the other Parties hereto as follows:

(a) Authorization of Transaction. Such Trimaran Shareholder has all requisite
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. The execution and delivery by such Trimaran
Shareholder of this Agreement and the performance by such Trimaran Shareholder
of this Agreement and the consummation by such Trimaran Shareholder of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of such Trimaran Shareholder. This
Agreement has been duly and validly executed and delivered by such Trimaran
Shareholder and constitutes a valid and binding obligation of such Trimaran
Shareholder, enforceable against such Trimaran Shareholder in accordance with
their terms, except as such enforcement may be limited by general equitable
principles or by applicable bankruptcy, insolvency, fraudulent transfer,
moratorium, or similar laws, legal requirements and judicial decisions from time
to time in effect which affect creditors’ rights generally.

(b) Noncontravention. Neither the execution and delivery by such Trimaran
Shareholder of this Agreement, nor the consummation by such Trimaran Shareholder
of the transactions contemplated hereby, will (i) conflict with or violate any
provision of the organizational documents of such Trimaran Shareholder,
(ii) require on the part of such Trimaran Shareholder any notice to or filing
with, or any permit, authorization, consent or approval of, any governmental
entity or (iii) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to such Trimaran Shareholder or any of its properties or
assets.

 

3



--------------------------------------------------------------------------------

(c) No Additional Representations. Such Trimaran Shareholder acknowledges that
no person has made any representation or warranty, express or implied, as to the
accuracy or completeness of any information regarding Norcraft furnished or made
available to such Trimaran Shareholder and its representatives except as
expressly set forth in this Agreement.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the undersigned has executed this Agreement as of the day
and year first above written.

 

NORCRAFT COMPANIES, INC. a Delaware Corporation By:

/s/ Mark Buller

Name: Mark Buller Title: Chief Executive Officer Trimaran Fund II, L.L.C. By:

/s/ Dean C. Kehler

Name: Dean C. Kehler Title: Trimaran Capital, L.L.C. By:

/s/ Dean C. Kehler

Name: Dean C. Kehler Title: Trimaran Parallel Fund II, L.P. By: its general
partner By:

/s/ Dean C. Kehler

Name: Dean C. Kehler Title: CIBC Employee Private Equity Fund (Trimaran)
Partners By:

/s/ Dean C. Kehler

Name: Dean C. Kehler Title:

 

[Signature Page to the Tax Receivable Termination Agreement]



--------------------------------------------------------------------------------

CIBC Capital Corporation By:

/s/ Dean C. Kehler

Name: Dean C. Kehler Title:

 

[Signature Page to the Tax Receivable Termination Agreement]



--------------------------------------------------------------------------------

Schedule I

 

Total Termination Payments to the Shareholders of Trimaran:

$ 7,934,000   